DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 29 May 2020.
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
 The instant Application claims benefit as a continuation-in-part of the prior applications PCT/US2019/026113, PCT/US2019/026161, PCT/US2019/026152 and PCT/US2019/057980 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08, and therefore the instant Application receives the benefit to the filing date of 3/1/2016.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2018/063631, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Benefit as a continuation-in-part of the prior application No. PCT/US2018/063631 is therefore not granted.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34-38 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 2019/0137316 A1).
Regarding independent Claim 34, Anderson et al. teach (§§0028, 0030, 0187 and Figs. 1-13) a logic circuitry package (see e.g. Fig. 4) for a replaceable print apparatus component (140) comprising an interface (150) to communicate with a print apparatus logic circuit (125), and at least one logic circuit configured to: receive, via the interface, requests corresponding to different sensor IDs with the component connected to the apparatus (see e.g. §0028); and transmit, via the interface, a digital value in response to each request (see e.g. §0030). Anderson et al. do not explicitly teach the digital values corresponding to the different sensor IDs being distinct. Please note, however, that instant specification is also silent with respect to any particulars of how the claimed logic circuitry package provides for the digital values corresponding to the different sensor IDs to be distinct.  There is a presumption that an adequate written description of the claimed invention is present when the application is filed (see MPEP 
Regarding Claim 35, Anderson et al. teach all the limitations as discussed supra Claim 34 (from which this Claim depends). Anderson et al. are silent with respect to the at least one logic circuit being configured to receive the requests in a resting state, with the apparatus not pneumatically actuating the component, and wherein the digital values comprise resting state digital values.
However, instant specification is also silent with respect to any particulars of how the claimed at least one logic circuit is configured to receive the requests in a resting state, with the apparatus not pneumatically actuating the component, and wherein the digital values comprise resting state digital values. There is a presumption that an adequate written description of the claimed invention is present when the application is filed (see MPEP §2163 A). It is, therefore, considered that the claimed at least one logic circuit is inherently configured to receive the requests in a resting state, with the apparatus not pneumatically actuating the component, and wherein the digital values comprise resting state digital values.
Regarding Claim 36, Anderson et al. teach all the limitations as discussed supra Claim 34 (from which this Claim depends). Anderson et al. are silent with respect to the at least one logic circuit being configured to, with the logic circuitry package mounted to the component and with the component connected to the apparatus and the apparatus not pneumatically actuating the component, output the digital values at an internal reservoir pressure of the component of approximately 0 kPa gauge pressure 
However, instant specification is also silent with respect to any particulars of how the claimed at least one logic circuit is configured to, with the logic circuitry package mounted to the component and with the component connected to the apparatus and the apparatus not pneumatically actuating the component, output the digital values at an internal reservoir pressure of the component of approximately 0 kPa gauge pressure or less. There is a presumption that an adequate written description of the claimed invention is present when the application is filed (see MPEP §2163 A). It is, therefore, considered that the claimed at least one logic circuit is inherently configured to, with the logic circuitry package mounted to the component and with the component connected to the apparatus and the apparatus not pneumatically actuating the component, output the digital values at an internal reservoir pressure of the component of approximately 0 kPa gauge pressure or less.
Regarding Claim 37, Anderson et al. teach all the limitations as discussed supra Claim 34 (from which this Claim depends). Anderson et al. are silent with respect to the at least one logic circuit is configured to receive the requests with the apparatus pneumatically actuating the component.
However, instant specification is also silent with respect to any particulars of how the claimed at least one logic circuit is configured to receive the requests with the apparatus pneumatically actuating the component. It is, therefore, considered that the claimed at least one logic circuit is configured to receive the requests with the apparatus pneumatically actuating the component.
Regarding independent Claim 38, Anderson et al. teach (§§0028, 0030, 0187 and Figs. 1-13) a logic circuitry package (see e.g. Fig. 4) for a replaceable print apparatus component (140) comprising an interface (150) to communicate with a print apparatus logic circuit (125), and at least one logic circuit configured to: receive, via the interface, requests to read sensor IDs with the component connected to the apparatus (see e.g. §0028); transmit, via the interface, a digital value in response to each initial request (see e.g. §0030); receive, via the interface, requests corresponding to the sensor IDs with the component 
Anderson et al. do not explicitly teach the logic circuitry package to receive, via the interface, initial requests to read sensor IDs with the component connected to the apparatus and the apparatus not pneumatically actuating the component; transmit, via the interface, a resting state digital value in response to each initial request; receive, via the interface, first actuated state requests corresponding to the sensor IDs with the component connected to the apparatus and the apparatus pneumatically actuating the component at a predetermined pressure; and transmit, via the interface, a first actuated state digital value in response to each first actuated state request; wherein delta values corresponding to a difference between the first actuated state digital value and the resting state digital value for each sensor ID are distinct. Please note, however, that instant specification is also silent with respect to any particulars of how the claimed logic circuitry package provides for the underlined limitations. There is a presumption that an adequate written description of the claimed invention is present when the application is filed (see MPEP §2163 A). It is, therefore, considered that all the underlined limitations are inherently met by the logic circuitry package. Furthermore, digital values corresponding to the different sensor IDs are inherently distinct, separately and independently, as they are being transmitted in response to distinct requests corresponding to different sensor IDs with the component connected to the apparatus. Furthermore, the digital values corresponding to the different sensor IDs are inherently distinct, separately and independently, as they derive from signals obtained from different sensors at different locations, some of which are below ink level and some above (§0021).
Regarding independent Claim 50, Anderson et al. teach (§§0028, 0030, 0187 and Figs. 1-13) a logic circuitry package (see e.g. Fig. 4) for a replaceable print apparatus component (140) comprising an interface (150) to communicate with a print apparatus logic circuit (125), and at least one logic circuit configured to: receive, via the interface, requests to read sensor IDs with the component connected to 
Anderson et al. do not explicitly teach the logic circuitry package to receive, via the interface, initial requests to read a first sensor ID and a second sensor ID with the component connected to the apparatus and the apparatus not pneumatically actuating the component; transmit, via the interface, a resting state digital value in response to each initial request; receive, via the interface, first actuated state requests corresponding to the first sensor ID with the component connected to the apparatus and the apparatus pneumatically actuating the component; transmit, via the interface, a first actuated state digital value in response to each first request; receive, via the interface, second actuated state requests corresponding to the second sensor ID with the component connected to the apparatus and the apparatus pneumatically actuating the component; transmit, via the interface, a second actuated state digital value in response to each second request; wherein first delta values corresponding to a difference between each first actuated state digital value and the resting state digital value for the first sensor ID are distinct, wherein second delta values corresponding to a difference between each second actuated state digital value and the resting state digital value for the second sensor ID are distinct, and wherein the first delta values are different from the second delta values. Please note, however, that instant specification is also silent with respect to any particulars of how the claimed logic circuitry package provides for the underlined limitations. There is a presumption that an adequate written description of the claimed invention is present when the application is filed (see MPEP §2163 A). It is, therefore, considered that all the underlined limitations are inherently met by the logic circuitry package. Furthermore, digital values corresponding to the different sensor IDs are inherently distinct, separately and independently, as they are being transmitted in response to distinct requests corresponding to different sensor IDs with the 
Regarding Claim 51, Anderson et al. do not explicitly teach the at least one logic circuit to be configured to: receive, via the interface, an initial request to read a third sensor ID with the component connected to the apparatus and the apparatus not pneumatically actuating the component; receive, via the interface, third actuated state requests corresponding to the third sensor ID with the component connected to the apparatus and the apparatus pneumatically actuating the component; and transmit, via the interface, a third actuated state digital value in response to each third actuated state request; wherein third delta values corresponding to a difference between each third actuated state digital value and the resting state digital value for the third sensor ID are distinct, and wherein the third delta values are different from the first delta values and the second delta values. Please note, however, that instant specification is also silent with respect to any particulars of how the claimed logic circuitry package provides for the underlined limitations. There is a presumption that an adequate written description of the claimed invention is present when the application is filed (see MPEP §2163 A). It is, therefore, considered that all the underlined limitations are inherently met by the logic circuitry package. Furthermore, digital values corresponding to the different sensor IDs are inherently distinct, separately and independently, as they are being transmitted in response to distinct requests corresponding to different sensor IDs with the component connected to the apparatus. Furthermore, the digital values corresponding to the different sensor IDs are inherently distinct, separately and independently, as they derive from signals obtained from different sensors at different locations, some of which are below ink level and some above (§0021).
Allowable Subject Matter
Claims 39-49 and 52-56 are objected to as being dependent upon a rejected base claim, but would 
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853